Name: Commission Regulation (EC) No 557/2004 of 25 March 2004 fixing the definitive rate of refund and the percentage of system B export licences to be issued in the fruit and vegetables sector (tomatoes, oranges, lemons and apples)
 Type: Regulation
 Subject Matter: trade policy;  plant product;  tariff policy
 Date Published: nan

 Avis juridique important|32004R0557Commission Regulation (EC) No 557/2004 of 25 March 2004 fixing the definitive rate of refund and the percentage of system B export licences to be issued in the fruit and vegetables sector (tomatoes, oranges, lemons and apples) Official Journal L 089 , 26/03/2004 P. 0016 - 0017Commission Regulation (EC) No 557/2004of 25 March 2004fixing the definitive rate of refund and the percentage of system B export licences to be issued in the fruit and vegetables sector (tomatoes, oranges, lemons and apples)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1),Having regard to Commission Regulation (EC) No 1961/2001 of 8 October 2001 on detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables(2), and in particular Article 6(7) thereof,Whereas:(1) Commission Regulation (EC) No 2214/2003(3) fixed the indicative quantities for the issue of B system export licences.(2) In the light of information now available to the Commission, the indicative quantities have been exceeded in the case of tomatoes, oranges, lemons and apples.(3) These overruns are without prejudice to compliance with the limits resulting from the agreements concluded in accordance with Article 300 of the Treaty. The definitive rate of refund for tomatoes, oranges, lemons and apples covered by licences applied for under system B between 15 January and 15 March 2004 should be fixed at the indicative rate, and the percentage of licences to be issued for the quantities applied for should be laid down,HAS ADOPTED THIS REGULATION:Article 1For applications for system B export licences submitted under Article 1 of Regulation (EC) No 2214/2003 between 15 January and 15 March 2004, the percentages of licences to be issued and the rates of refund applicable are fixed in the Annex hereto.Article 2This Regulation shall enter into force on 29 March 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 March 2004.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 1).(2) OJ L 268, 9.10.2001, p. 8. Regulation as amended by Regulation (EC) No 1176/2002 (OJ L 170, 29.6.2002, p. 69).(3) OJ L 332, 19.12.2003, p. 7.ANNEXPercentages for the issuing of licences and rates of refund applicable to system B licences applied for between 15 January and 15 March 2004 (tomatoes, oranges, lemons and apples)>TABLE>